DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
Applicant argues that “…in Nishiizawa, it is not disclosed that the magnetic force of all the magnets (4) arranged in the rotary drum (3) is not constant; that is, it is not disclosed that the magnetic force of magnets (4) on a side lower than the liquid surface is larger than the magnetic force of magnets (4) on a side higher than the liquid surface”.
However, this is not found persuasive.
Claim 1 provides “a magnetic force on a side lower … is larger than a magnetic force on a side higher…”. This is distinguished from the manner in which Applicant’s remarks are understood to construe the instant claim. It appears in Applicant’s remarks that the claim is read to imply that the magnets themselves provide a different (e.g. larger) magnetic force (i.e. the magnets are stronger) below the liquid surface. However, the claim is not so specific. Rather, the claim permits the sum magnetic force or even a magnetic force at a point measured to be larger (or smaller). In the case of Nishizawa, as best illustrated in figure 1, there is an area of the drum above the liquid line with no magnets provided. Accordingly, a magnetic force on the side above the liquid line is necessarily going to be lower as there are fewer magnets, an area above the liquid line . 
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Nishizawa et al. (WO 2007/138891), see also English language machine translation.
Regarding claim 1, Nishizawa discloses a drum type separation apparatus (title, paragraph immediately preceding [0002]) in figure 1 comprising: 
a liquid passage that allows a liquid mixed with a magnetic body to pass therethrough (2); 
a rotary drum that is disposed such that a part of the rotary drum is exposed above a liquid surface in the liquid passage, and transports the magnetic body adsorbed on an outer peripheral surface as the rotary drum rotates (3); and 
a magnet that is disposed on an inner side of the rotary drum (4), 
wherein a magnetic force on a side lower than the liquid surface from an intersection position where the rotary drum and the liquid surface intersect each other is larger than a magnetic force on a side higher than the liquid surface from the intersection position (see figure 1, [0034], note fewer magnets above the surface necessarily provides a smaller magnetic force at least amongst a portion of the area/side above the liquid surface).
Regarding claim 4, Nishizawa further provides: 
a squeezing roller that separates the liquid with the magnetic body interposed between the outer peripheral surface of the rotary drum and the squeezing roller (6), 
wherein the magnet includes a first magnet and a second magnet, which are disposed to be shifted (read as a physical location as opposed to requirement for actual magnet motion) respectively in a rotation direction and a reverse rotation direction of the rotary drum with respective to a line segment that connects a rotation center of the rotary drum and a rotation center of the squeezing roller to each other and are adjacent to each other, in a longitudinal section (first magnet is the S pole magnet 4 at the top of the drum in figure 1, second magnetis the N pole magnet at the “east” direction of the drum; the magnet that is partially below and partially above the liquid line), and 
the line segment is shifted in the rotation direction from a midpoint of a line segment that connects a center of the first magnet and a center of the second magnet to each other (necessarily occurs as a result of the relationship in spacing between the two magnets in figure 1).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (WO 2007/138891), see also English language machine translation in view of Lundmark (USP 3,346,113).
Regarding claim 2, Nishizawa discloses all limitations set forth above. Nishizawa does not expressly provide the magnets in the higher portion (i.e. closer to solids discharge) are thinner than the magnets below the intersection portion. Lundmark discloses in figure 1 a magnetic separator having a drum (1) with magnets in the liquid level (see liquid flow and level around trough 4, strong magnets 14/15) and magnets near-er to the discharge (16 weak magnets) which are illustrated as being smaller/thinner than the strong magnets (See figure 1). It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Nishizawa to utilize strong magnets in the bottom half of the drum where the liquid is contacting and weak magnets feeding towards the scraper as taught by Lundmark for the purpose of allowing for the material to be easily removed and separated from the drum (see also Lundmark C2/L45-72).
Regarding claim 3, Nishizawa discloses all limitations set forth above. Nishizawa does not expressly provide the magnets in the higher portion (i.e. closer to solids discharge) are of different material than the magnets below the intersection portion. Lundmark discloses in figure 1 a magnetic separator having a drum (1) with magnets in the liquid level (see liquid flow and level around trough 4, strong magnets 14/15) and magnets near-er to the discharge (16 weak magnets) which are illustrated as being smaller/thinner than the strong magnets (See figure 1). It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Nishizawa to utilize strong magnets in the bottom half of the drum where the liquid is contacting and weak magnets feeding towards the scraper as taught by Lundmark for the purpose of allowing for the material to be easily removed and separated from the drum (see also Lundmark C2/L45-72). Nishizawa as modified by Lundmark provides weak and strong magnets employed in the apparatus. Lundmark does not expressly provide that the weak magnets are of a different material from the strong magnets, however, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have utilized a strong magnetic material such as neodymium for the strong magnets and a weaker magnetic material such as alnico for the purpose of adopting and using known magnetic materials for their intended purposes to provide suitable materials to form the strong and weak magnets from and to achieve expected results of satisfactorily functioning strong and weak magnets.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/           Primary Examiner, Art Unit 1759